Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milliren (US 2006/0192626).
Regarding claim 2, Milliren discloses in Figures 1 and 2 an oscillator comprising: 
a resonant element (17); 
an oscillation circuit (16) oscillating the resonant element; 
a first temperature sensor (20); 

a temperature adjustment element (18) adjusting a temperature of the resonant element; and 
a temperature control circuit (19) generating a temperature control signal for controlling the temperature adjustment element on the basis of a temperature set value of the resonant element, a first temperature detection value (value at 19) detected by the first temperature sensor (20), and a temperature control correction value (24) that is non-linear (not linear) with respect to a second temperature detection value (value at 13) detected by the second temperature sensor (14).
Regarding claim 1, Milliren discloses in Figures 1 and 2 an oscillator comprising: 
a resonant element (17); 
an oscillation circuit (16) oscillating the resonant element; 
a first temperature sensor (20); 
a second temperature sensor (14) that is provided at a location farther from the resonant element than the first temperature sensor is; 

a temperature control circuit (19) generating a temperature control signal for controlling the temperature adjustment element on the basis of a temperature set value (value at 19, paragraph [0016]) of the resonant element, a first temperature detection value (value at 19) detected by the first temperature sensor, and a temperature control correction value (24) based on a second temperature detection value (value at 13) detected by the second temperature sensor (14), wherein 
the temperature control correction value approximates a characteristic opposite to a temperature change of the resonant element with respect to an outside air temperature change when the temperature control correction value is zero by a second-order or higher polynomial having the second temperature detection value as a variable (it is noted that this functional limitation/feature is inherently present in the device of Milliren because of substantially identical structure as recited in the claim).  
Regarding claim 3, Milliren discloses in Figures 1 and 2 and implies wherein the temperature control circuit generates the temperature control signal by comparing a value obtained by adding the temperature set value 
Regarding claim 4, Milliren discloses in Figures 1 and 2 and implies wherein the temperature control circuit generates the temperature control signal by comparing a value obtained by adding the first temperature detection value to the temperature control correction value with the temperature set value (paragraphs [0016][0017]).  
Regarding claim 5, Milliren discloses in Figures 1 and 2 and implies  wherein the temperature control correction value is non-linear with respect to the second temperature detection value in a first range of the second temperature detection value, and the temperature control correction value is a fixed value regardless of the second temperature detection value in at least one of a lower limit or less of the first range and an upper limit or more of the first range.  
Regarding claim 6, Milliren discloses in Figures 1 and 2 and implies   a temperature compensation circuit (circuit from 22) that compensates a frequency of the oscillation circuit on the basis of the second temperature detection value.  
Regarding claim 7, Milliren discloses in Figures 1 and 2 and implies a first circuit device and a second circuit device, wherein the oscillation circuit 
Regarding claim 8, Milliren discloses in Figures 1 and 2 and implies wherein the resonant element is bonded to the second circuit device.  
Regarding claim 9, Milliren discloses in Figures 1 and 2  and implies a container (11 or 32) accommodating the resonant element, the first circuit device, and the second circuit device, wherein the second temperature sensor is provided in the first circuit device.  
Regarding claim 10, Milliren discloses in Figures 1 and 2 and implies a container (11) accommodating the resonant element, the first circuit device, and the second circuit device, wherein the second temperature sensor is provided outside the container.  
Regarding claims 11 and 12, Milliren discloses in Figures 1 and 2  the oscillator according to claim 1; and implies that its intended use of a vehicle or an electronic apparatus comprising a processing circuit operating on the basis of an output signal from the oscillator (it is noted that the intended use limitations are not to be given any patentable weight).  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: none of the cited references discloses nor suggests the claimed invention including “.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murakami (US 2019/0199315) discloses an oscillator with multiple temperature sensors and its intended use of an electronic apparatus and a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759.  The examiner can normally be reached on M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH CHANG/Primary Examiner, Art Unit 2849